As filed with the Securities and Exchange Commission on May 16, 2012 Registration No. 333-175509 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 West End Indiana Bancshares, Inc. and West End Bank, S.B. 401(k) Plan (Exact Name of Registrant as Specified in Its Charter) Maryland 36-4713616 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization)
